DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 03/18/22 is acknowledged.
Claims 11-20 have been canceled without prejudice or file terminal disclaimer.

Abstract
The abstract of the disclosure is objected to because:
In lines 6-9, the phrase of “A method of assembling…” is not proper because the claims or invention do not contain any method steps.  Please, revise.
In lines 1-9, the phrase of “can, can be, can include, and can have” is not understood because the term “can, can be, can include, and can have” recites to a broad range or limitation followed by linking terms and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities:
In para-0074, please, change “camera 305” to - - camera 320 - -  


Claim Objections
Claims 1, 4, and 10 are objected to because of the following informalities:
Regarding claim 1, line 5, the phrase of “can be removably coupled” is not understood because the term “can be” recites to a broad range or limitation followed by linking terms and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
Please, change to - - is removably coupled - -.
Same as claim 4, line 2, please, change “an electrical connector that can electrically connect” to - - an electrical connector electrically connected - -.
Same as claim 10, line 2, please, change “the camera can be at least partially inserted” to - - the camera at least partially inserted - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-10 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Pavis et al. (U.S. 2017/0102606) hereafter Pavis.
As best understood to claim 1, Pavis discloses a camera system (10) comprising:
a portable camera (100); and
a docking station (200) for storing the portable camera, re-charging the portable camera, or transferring image data from the portable camera,
wherein the portable camera (100) [[can be]] is removably coupled with the docking station (200) with any of multiple different rotational orientations (para-0128+).
As to claims 2-3, Pavis discloses the portable camera (100) includes a rotationally-symmetric flange (601) that removably couples with the docking station (200), and the rotationally-symmetric flange (601) is round, see figures 9-11.
As best understood to claim 4, Pavis discloses the camera (100) includes an electrical connector (601P, 601D, and 601G) [[that can]] electrically connected with the docking station (200) with any of multiple different rotational orientations.
As to claims 5-7, Pavis discloses in figures 5-11 the electrical connector (601P, D, G) includes a plurality of rotationally-symmetric conductors, the plurality of rotationally- symmetric conductors are a plurality of concentric conductive rings and round (round shape).
As to claims 8-9, Pavis discloses the docking station (200) includes a plurality of electrical pins (501, para-0123+), each of the plurality of electrical pins being located at a radial distance from a center point which corresponds with a radius of one of the plurality of concentric rings (conductors 601P, D, G), and the plurality of electrical pins (501) are spring-loaded pins.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848